Citation Nr: 0726139	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-20 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from January 1960 until April 
1962.  

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in May 2006, on appeal from a February 2000 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. Upon its 
last review, the Board remanded the claim for compliance with 
the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
veteran was duly notified in accordance with Kent, and the 
claim is ready for appellate review. 

A review of the record also discloses that the VA Form 9 
(Appeal to Board of Veterans' Appeals), submitted by the 
veteran in June 2004 in connection with his current claim, 
requested a BVA hearing at the local VA office before a 
member of the BVA. In September 2005, the veteran indicated 
that he wished to have his appeal immediately reviewed by the 
BVA, without waiting for a hearing. The Board construes the 
veteran's correspondence as a withdrawal of his request for a 
hearing and will proceed with making a determination on the 
veteran's claim on its merits. 


FINDINGS OF FACT

1. An unappealed April 1976 rating decision denied service 
connection for a right knee disorder, and the veteran did not 
file a notice of disagreement.

2. The evidence associated with the claims file subsequent to 
the April 1976 rating decision reflects treatment for a right 
knee disorder without reference to military service, and is 
not of such significance that it must be considered in order 
to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1. The April 1976 rating decision denying entitlement to 
service connection for a right knee disorder is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. Evidence received since the final April 1976 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder is not material, 
and the veteran's claim for that benefit is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (1999); §§ 3.104(a), 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a right knee 
disorder. This claim was previously considered and denied in 
an April 1976 rating decision. The veteran did not appeal the 
decision. Therefore, the April 1976 decision represents a 
final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Although the RO reopened the claim in its February 2000 
rating decision, the Board is required to consider de novo 
whether new and material evidence has been received to reopen 
a claim. The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled or undertake an examination 
of the merits of the claim. The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of letters from the Appeals Management 
Center to the veteran dated in May and August of 2006.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material." 
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembles is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). There has 
been a regulatory change in the definition of new and 
material evidence under 38 C.F.R. § 3.156(a) that is 
applicable to all claims filed on or after August 29, 2001. 
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence set forth above remains applicable in this 
case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

At the time of the April 1976 rating decision that denied 
service connection for a right knee disorder, the evidence of 
record consisted of service medical records. Subsequently, 
private medical records were associated with the claims file. 
The evidence submitted subsequent to the April 1976 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material.

Initially, the claim for a right knee disorder was denied in 
the April 1976 due to there being no indication that a 
preexisting right knee disorder was aggravated or worsened in 
severity during service. Although the evidence submitted 
since the April 1976 rating decision demonstrates treatment 
and diagnoses for a right knee disorder, none of the records 
provide evidence suggesting the preexisting disorder was 
worsened or aggravated during service or relate the current 
knee disorder to service. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

The private medical records pertaining to the veteran's right 
knee contain no information which would tend to show that the 
veteran's right knee disorder was aggravated or worsened due 
to service. Although the veteran has contended that such a 
worsening occurred, the question of such aggravation requires 
competent medical evidence. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).

The Court has continuously held that a medically untrained 
layperson, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The additional evidence received since the April 1976 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); Hodge, supra. 

Although the veteran has requested the conduct of a 
clarifying VA medical examination, the duty to assist is not 
triggered absent sufficient evidence to reopen the claim. 38 
U.S.C.A § 5103A (f). 

Accordingly, the Board finds that the claim for service 
connection for a right knee disorder is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a right knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


